Citation Nr: 0335936	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss 
disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
April1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  



REMAND

In Pentecost v. Principi, 16 Vet. App. 124 (2002) the United 
States Court of Appeals for Veterans Claims (Court) held that 
unit log and unit records constituted independent 
descriptions of rocket attacks that were experienced by the 
veteran's unit when he was stationed in Da Nang, Vietnam, 
which would, when viewed in the light most favorable to him, 
objectively corroborate his claim of having experienced 
rocket attacks.  Although the unit record did not 
specifically state that the veteran was present during the 
rocket attacks, the Court indicated that the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was indeed exposed to 
the attacks.  The Court held that held that the unit records 
corroborated the veteran's assertion that enemy rocket 
attacks occurred during the time period he was stationed with 
that unit; and that the veteran had offered independent 
evidence of the occurrence of a stressful event and the 
evidence implied his personal exposure.  In the Pentecost 
case, the veteran's unit records were viewed as clearly 
credible evidence that attacks that the veteran has alleged 
actually occurred.  Id

In this veteran's case, he alleges that he was hospitalized 
in for combat injuries sustained in a mortar attack during 
his 15 days of service in Vietnam.  During this time, as 
reported, he witnessed the death of a comrade named James 
Tittle.  Neither combat injury nor death of James Tittle has 
been verified.  The veteran also reported that he assisted in 
off-loading wounded service men while he was a patient at the 
U.S. Army 27th Surgical Hospital at Yokohama, Japan.  

What is verified is the receipt of incoming enemy mortar fire 
during the time of the veterans assignment with the 198th 
Light Infantry Brigade.  Moreover, while there is independent 
verification that the veteran's unit was under attack during 
the time that the veteran was assigned to it, there is no 
independent verification of the personal injury to the 
veteran.  Instead, the veteran's service medical records show 
that he was treated for hemolytic anemia, secondary to G6PD 
deficiency in July 1969 and was hospitalized for that 
condition, rather than for some type of combat wound.  

In August 2002, the U.S. Armed Services Center For Research 
of Unit Records recommended a search of the Morning Reports 
and the DA Form 1, to verify wounded in action and killed in 
action.  The Board observes that records may also be 
available from the Office of the Surgeon General.  The RO 
should request these from the National Personnel Records 
Center.  

The Board also finds that a more thorough examination would 
be helpful in order to determine the stressor to which the 
current diagnosis of PTSD may be associated.  

Furthermore, the Board notes that the veteran has related his 
current hearing loss and tinnitus to acoustic trauma from 
explosion of mortars.  The record shows that audiometric 
examination conducted in December 2001 verified the presence 
of hearing loss disability and complaints of tinnitus.  
However, no nexus opinion has been obtained with respect to 
the etiology of hearing loss and tinnitus.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should take all appropriate 
action to obtain from the National 
Personnel Records Center the veteran's 
service personnel records, any additional 
records, as well as Morning Reports and 
DA Form 1 for the 198th Light Infantry 
Brigade, or any other information that 
may indicate the wounded in action and 
killed in action.  In addition, a search 
for records should be made with Office of 
the Surgeon General to determine if there 
is evidence of combat injury, hearing 
loss or tinnitus.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current nature and etiology 
of existing disability.  All indicated 
special studies and tests should be 
accomplished.  The examiner is requested 
to provided a complete diagnosis, either 
establishing or ruling out the presence 
of PTSD.  If PTSD is diagnosed, the 
examiner is requested to identify the 
stressor that the veteran is 
reexperiencing-i.e., the mortar attack, 
the combat wound, the death of a comrade 
or the off-loading of wounded.  The 
clinical bases for the opinion should be 
set forth in detail.  

3.  The veteran's claims folder should be 
reviewed by the examiner that conducted 
the audiometric examination in December 
2001, if still available.  The examiner 
is requested to provided an addendum to 
the December 2001 report, offering an 
opinion as to the etiology of the hearing 
loss and tinnitus.  If that examiner is 
no longer available, the veteran's 
clinical record should be reviewed by 
another physician.  The examiner is asked 
to state whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has hearing loss disability or 
tinnitus related to injury, disease or 
event noted during the veteran's military 
service.  The clinical bases for the 
opinions reached should be set forth in 
detail.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


